DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 8/18/2022 has been entered. Elected claims 7, 23-25 are examined in the current application.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claim 7 and 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over IDS reference to Sato  et al., (JP 2009247325 A, Machine translation), hereinafter Sato, in view of Winder (US D56488), hereinafter Winder and Huxel (US 20060292276A1), hereinafter Huxel further in view of Npl Homemade samosa wrappers dated 8-9-2013, hereinafter Samosa dough wrapper (link https://www.youtube.com/watch?v=wtY8KXjAtko; which can also be retrieved by #homemadesamosawrapper as shown on the PDF of NPL as provided with the last office action.)



Regarding claim 7 and 24  Sato teaches a dough based food in which a filling is wrapped, the dough comprising: 
a baked dough sheet,in a shape of a cone or a polygonal cone formed by winding the baked dough sheet, wherein the shape is constant due to the dough being constant in a frozen state, and the shape being formed into a cone or the polygonal cone in which include one end that is closed and a diameter of the dough another end that is enlarged toward the other end open. (See Figure 9 and para 31-33 where iced crepe having a filling that has been wrapped with crepe dough, which meets the limitations of claims 7 and 24). Also, as depicted in fig. 9, the crepe dough portion in the food product is shaped so as to be closed at one end part, and to expand in diameter with increasing proximity to the other end part. Given that Sato teaches freezing, it follows that the shape of the frozen product is constant due to the dough when in a frozen state. Sato teaches that the product is frozen (para 32), therefore, it follows that the frozen conical shaped crepe dough product there is a high probability that the shape is held constant while the product is frozen.  Further regarding the amendment to claim 7 where “the shape includes a hollow conical interior that is empty, and the baked dough sheet is soft in an unfrozen state.”, applicant is referred to Sato figures on page 10 (figures 7-10) where the conical dough shapes are depicted. Where the conical shape would be hollow as claimed before a filling is added. Further evidence is provided by NPL to Samosa wrapper making where the dough is cut into semicircular shape before creating an empty conical shape where the dough sheet is folded followed by addition of filling. Therefore, at the time of the effective filing date of the invention creating dough pockets for filling in the shape and configuration as claimed was known as taught by Sato in view of Samosa wrapper.
  
Further regarding the amendment wherein “one end is closed by a bottom, the bottom being formed by folding the baked dough” includes the process step of “folding the baked dough”
 As such claim 7 is a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113. 
		Since Sato teaches a baked dough product where a part of the baked dough is folded to form the bottom as applied to claim 7 teaches a product in conical shape with a fold at the bottom, which is an obvious variant of the product of claim 7, it meets the limitations of claim 7. To the extent claim 7 recites structural limitations, those have already been addressed in the rejection of claim above. Similarly Samosa wrapper also teaches folded dough structure, which meets  the structural limitation recited.


Regarding claims 7 and 23, Sato teaches a dough product according to claim 7, wherein the shape includes a hollow interior, which is empty (See Figures 9 and 10 where the product is empty before filling is added to it). Since Sato does not describe a conical shaped frozen container without food. Further, regarding the shape of the cone and the cone being empty, and in the shape of a single, uninterrupted, hollow conical interior, see figures 9 and 10 of Sato, where figure 9a and 9b teach a cone shaped container without filling. Further it is noted that conical shaped edible containers that are in the shape of a single, uninterrupted, hollow conical interior (as recited in claims 7, 21-23) were known to be made as taught by reference to Winder (see Figure of Winder), and using crepe type batter or pancake type batter were also known as taught by background art known by Huxel (see Huxel para 2 and cone shape shown in figures, especially figure 9), also see samosa  wrapper NPL. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to create an empty conical baked dough product. The ordinary artisan would have been motivated to modify Sato and produce a frozen empty cone with uninterrupted hollow container at least for the purpose of creating a known conical shaped dough based edible container which is popular with consumers.


Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over IDS reference to Sato, Winder and Huxel, Samosa wrapper further in view of Stanley (US 3410691), hereinafter Stanley and Aunt annies crafts (wwwauntannie.com/Christmas/Coneornament dated January 9, 2012), hereinafter Aunt Annie.

Sato in view of Winder as applied above teaches a cone shaped dough product, however, Sato is silent regarding the cone being made from a  dough sheet is semicircular in a flat state, as recited in claim 25), however, dough based edible containers having a conical shape were known to be made from dough sheets having various shapes and sizes. For example, Samosa wrapper teaches a cone shape from semi circular shaped dough. Winder teaches cone made from a circular baked product. Depending on the capacity of the cone desired and /or the size of the cone desired, the edible cones were made from various portions of a circular flat. Stanley teaches an edible food cone made from a flat that is about quarter of a circular flat. However, if a wider cone is desired larger portion of dough sheet can be utilized including a semicircle as is taught by Aunt Annie (Article steps3-4, where a circle is cut into two semicircles and each semicircle made into a hollow cone. Thus, making conical shapes from a flat circular sheet or a part thereof was well known in the art at the time of the invention. It is also known that for a given diameter of a circle, semicircular flat will make a wider mouth cone with greater volume as compared to the quarter circular flat. Therefore, based on the teachings of Winder, Stanley and Aunty Annie, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to create an empty conical baked dough product from.dough flat having a desired shape, circular, semicircular or quarter circular The ordinary artisan would have been motivated to modify Sato and utilize a semicircular dough flat to produce a cone at least for the purpose of creating a known conical shaped container having a desired volume to hold optimal portion of edible filling therein. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 7, 23-25 as presented on 8/18/2022 have been considered but are not persuasive.
Applicant’s request for URL for the NPL is noted and the link for the video is https://www.youtube.com/watch?v=wtY8KXjAtko Video can also be retrieved by #homemadesamosawrapper as shown on the PDF of NPL as provided with the last office action.
 
Applicant’s amendment to claim 7 has been addressed in the rejection above. 
1	Applicant’s alleges that that Sato is not applicable as Sato does not teach the “a hollow conical interior that is empty, and the baked dough sheet is soft in an unfrozen state” (page 7, lines 3-5 of applicant’s response). Applicant’s argument is that “Sato's ice crepe is formed into a cone shape by laying a microwave impermeable film 32 on a flattened crepe dough 31 (Fig. 7), placing fillings such as ice cream 33, fruits 34, 35, and chocolate syrup 36 on the film 32 (Fig. 8), and then "as shown in FIG. 9 (b), the contents are wound with a crepe dough 31 to form an approximately conical ice crepe 37". Applicant’s argument is noted but is not persuasive as independent claim 7 as recited does not require the limitation “hollow conical interior” is central to the invention as argued. Independent claim is directed to “Dough for food in which a filling is wrapped” (see claim 7, line 1) and does not limit the dough product to be hollow. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., hollow conical interior”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In the instant case the “hollow conical interior is recited in dependent claim 23, which has been addressed over combination of Sato in view of Winder, Huxel and Samosa wrapper. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, since Sato does not describe a conical shaped frozen container without food. Further, regarding the shape of the cone and the cone being empty, and in the shape of a single, uninterrupted, hollow conical interior, see figures 9 and 10 of Sato, where figure 9a and 9b teach a cone shaped container without filling. Further it is noted that conical shaped edible containers that are in the shape of a single, uninterrupted, hollow conical interior (as recited in claims 7, 21-23) were known to be made as taught by reference to Winder (see Figure of Winder), and using crepe type batter or pancake type batter were also known as taught by background art known by Huxel (see Huxel para 2 and cone shape shown in figures, especially figure 9), also see samosa  wrapper NPL. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to create an empty conical baked dough product. The ordinary artisan would have been motivated to modify Sato and produce a frozen empty cone with uninterrupted hollow container at least for the purpose of creating a known conical shaped dough based edible container which is popular with consumers.

2.	On page 8, applicant argues that “Modifying the dough to be empty in view of "Homemade Samosa Wrappers" would not have been obvious because this modification would have changed the principle of operation of Sato's invention.”  This argument is also not persuasive as the limitation is being addressed over a combination of  references (Winder, Huxel and Samosa wrappers), in an obviousness rejection,
the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Winder, Huxel and Samosa wrappers teach conical shaped edible containers that are in the shape of a single, uninterrupted, hollow conical interior (as recited in claims 7, 21-23) were known to be made as taught by reference to Winder (see Figure of Winder), and using crepe type batter or pancake type batter were also known as taught by background art known by Huxel (see Huxel para 2 and cone shape shown in figures, especially figure 9), also see samosa  wrapper NPL. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to create an empty conical baked dough product.
Applicant has presented the argument against Sato in view of Winder, Huxel and Samosa wrappers to apply to claim 25 as well and no specific argument against Aunt Annies NPL. Arguments related to rejection of claims 7 and 23-24 have already been addressed above.
No claims are allowed and rejections are maintained for reasons of record.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTI CHAWLA/Primary Examiner, Art Unit 1791